Case: 19-10663       Date Filed: 07/06/2020       Page: 1 of 44



                                                                                   [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 19-10663
                               ________________________

                          D.C. Docket No. 0:15-cv-62065-WJZ


CHRISTINE D’ONOFRIO,

                                                                         Plaintiff-Appellant,

                                             versus

COSTCO WHOLESALE CORPORATION,

                                                                       Defendant-Appellee.

                              _________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                        (July 6, 2020)

Before WILSON, MARCUS, and BUSH, * Circuit Judges.

BUSH, Circuit Judge:




*
 Honorable John K. Bush, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
              Case: 19-10663     Date Filed: 07/06/2020    Page: 2 of 44



      This case concerns the obligations of an employer to accommodate a deaf

employee under the Florida Civil Rights Act of 1992 (FCRA), § 760.01 - § 760.11.

The dispute arose after Costco Wholesale Corporation terminated the employment

of Christine D’Onofrio, who has been deaf since birth. She sued Costco in Florida

state court for violations of the FCRA, and Costco removed the case to federal court.

The trial ended with a jury verdict in Costco’s favor on one count of wrongful

termination, but against the company on D’Onofrio’s failure-to-accommodate claim,

which is the subject of this appeal. As to this latter claim, the district court granted

Costco’s motion for judgment as a matter of law and, in the event that this judgment

were to be reversed on appeal, conditionally granted Costco’s motion for a new trial

based on the verdict being against the great weight of the evidence.

      For the reasons explained below, we agree with the district court that there

was insufficient evidence to support the failure-to-accommodate claim. Therefore,

we AFFIRM the district court’s grant of judgment as a matter of law to Costco

pursuant to Federal Rule of Civil Procedure 50(b). In light of this holding, we need

not address D’Onofrio’s second appeal related to the court’s conditional grant of

Costco’s new-trial motion.

                                          I.

A.    D’Onofrio’s Employment at Costco: 1989 to 2011




                                           2
              Case: 19-10663    Date Filed: 07/06/2020   Page: 3 of 44



      In 1989 D’Onofrio started her employment at Costco’s Davie, Florida

warehouse. (Doc. 79, p. 9; Doc. 116, p. 190). There, she worked for approximately

14 years, during which about 15 to 20 people at different times served as her

manager. (Doc. 117, pp. 10-11, 18). None of these supervisors had any difficulty

communicating with her, and she never filed any complaint with Human Resources

about any of them. (Id., pp. 11-12).

      In 2003, D’Onofrio transferred to another Florida-based Costco warehouse,

in Pompano Beach. She acknowledged that, for many years in this job, she had no

“issues with managers involving communication,” and “was able to communicate

with managers and coworkers effectively” and “successfully.” (Doc. 117, pp. 22,

24-25). D’Onofrio’s performance evaluations prior to 2012 attest to these facts.

(Doc. 118, pp. 67-79; Doc. 112-4-7). She testified that as of “June 2011,” she “was

very happy” with her employment at Costco. (Doc. 117 p. 25). In addition, during

this period, there were relatively few behavioral incidents involving D’Onofrio.

      In fact, there were only two such incidents reported. The first, in 2007,

involved an argument between D’Onofrio and another employee. (Doc. 117, pp. 26-

32). For this encounter, D’Onofrio received an “Employment Counseling Notice”—

Costco’s version of an employee warning. (Id.). The second incident, in 2011,

involved D’Onofrio’s allegation that another Costco employee had hit her with a

scrubber. When D’Onofrio complained to Costco, she was told to steer clear of the


                                         3
              Case: 19-10663     Date Filed: 07/06/2020   Page: 4 of 44



employee in question. Upon investigation of the matter, however, Costco ultimately

concluded that D’Onofrio had not been struck; therefore, the company took no action

against the other employee. (Doc. 117, p. 33; Doc. 120, pp. 168-71).

B.    D’Onofrio’s Employment Concerns Related to Her Deafness: 2012

      During the summer of 2012, the work situation changed for D’Onofrio. She

began to experience “difficulties with Alan Pack,” (Appellant Br. at 8), the new

general manager. (Doc. 116, p. 34).      According to D’Onofrio, Pack “mumbled,

ma[de] lip-reading impossible, refused to communicate with her in writing, ignored

her when she tried to talk to him, ridiculed her for talking with her hands, ‘smirked’

over her attempts to communicate, and was sarcastic.” (Id. (citing Doc. 117, pp. 34-

38)). This conduct led D’Onofrio to “invoke[] the company’s ‘open door policy’

that allowed employees to lodge complaints with their managers’ higher-ups.” (Id.

(quoting Doc. 119, p. 200)); (see Doc. 119, p. 200; Doc. 118, p. 134; Doc. 120, p.

162); (see also Jnt. Exh. 1, p. 11) (Costco Employee Agreement, § 2.1.)). D’Onofrio

“thought ‘it [was] vital [] to have access to communication about my workplace,’

and believ[ed] that” accessing the open-door policy was necessary because “she had

‘exhausted the chain of command’ at the store with no resolution.” (Id.).

      Accordingly, on November 20, 2012, D’Onofrio wrote a letter to Costco’s

Chief Executive Officer (CEO), Craig Jelinek, informing him of her communication

issues with Pack. (Doc. 117, p. 38; Doc. 99-43). Pack’s treatment of her was


                                          4
               Case: 19-10663       Date Filed: 07/06/2020      Page: 5 of 44



“causing her great mental, physical, and emotional stress.” (Appellant Br. at 8);

((See Jnt. Exh. 5) (Nov. 20, 2012 letter) (see also Doc. 117, p. 41).1 D’Onofrio

explained to Jelinek that “[a]s a born deaf person, I have always been able to

communicate with my managers. I am a lip reader and can speak well.” (Id.). She

appeared to be suggesting that the types of problems she was experiencing with Pack

were new. 2

       The day after Jelinek received D’Onofrio’s letter, he and Steve Powers,

Costco’s Vice President and Regional Operations Manager, reached out to schedule

a meeting so D’Onofrio could voice her concerns related to Pack. (Doc. 117, p.

147). Shortly thereafter, in December 2012, Powers and Angela LiCastro, a member

of Costco’s Human Resources Team, traveled to Fort Lauderdale, Florida to meet

personally with D’Onofrio and investigate her complaint. (Id. pp. 147-48). During

the meeting, D’Onofrio described her communications issues with Pack. To help

resolve these concerns, she made two requests of Powers and LiCastro: (1) that Pack

be transferred to a different Costco warehouse, and (2) that all Costco managers be

trained on deaf culture. (Id. pp. 40, 42-43, 149). D’Onofrio did not ask Powers or



1
  When asked at trial to explain the letter, D’Onofrio responded: “how am I supposed to solve a
problem with someone who refuses to communicate with me? And he was the only one who
refused to talk to me was Alan Pack.” (Doc. 117, pp. 39-40).
2
 D’Onofrio testified that she had “always been able to communicate with all of [her] managers”
before Pack. (Doc. 117, p. 38).


                                              5
               Case: 19-10663   Date Filed: 07/06/2020   Page: 6 of 44



LiCastro for any other specific accommodation that might help her improve her

communications with Pack. (Doc. 117, pp. 40, 149-150).

C.    Costco’s Response to D’Onofrio’s Concerns

      1.       Installation of Video Remote Interpreting Equipment

      Immediately after the meeting, Costco implemented several new measures,

including: (1) installing Video Remote Interpreting (VRI) equipment in two

locations at the Pompano Beach warehouse; and (2) subscribing to a VRI service.

(Id. pp. 151-53). A VRI service uses remote online sign language interpreters, who

can be contacted by way of video phone to facilitate communication between a deaf

individual and a hearing individual, both of whom are on the other end of the call

from the interpreter. (Id.). Costco felt that VRI would assist D’Onofrio in her

communication with Pack and other managers, given the equipment could interpose

a qualified interpreter between the two parties. To make the VRI more accessible,

Costco installed the equipment in two locations within the Pompano Beach

warehouse: the managers’ office, where informal coaching meetings, counseling

notices, and performance reviews typically occurred, (Doc. 118, pp. 8-9), and the

pharmacy consultation room, which was located close to D’Onofrio’s work space.

(Id. pp. 9-10). Lastly, Costco ensured that D’Onofrio received VRI training. (Doc.

117, p. 53).




                                         6
                Case: 19-10663      Date Filed: 07/06/2020       Page: 7 of 44



       Witnesses introduced by Costco at trial, including Dr. Shana Williams,

Director of the Center for Hearing and Communication,3 spoke of the effectiveness

of VRI as a medium to facilitate communication between D’Onofrio and her

managers during group sessions. Williams testified that in most situations, VRI is

just as effective as an on-site interpreter for communicating with a deaf individual.

(Doc. 117., pp. 82-83, 91, 109-11). Williams also testified that while on-site

interpreters would be the most preferable medium of interpretation in large-group

meetings, such interpreters are by no means mandatory; VRI can be an effective

alternative in such settings, even if it functions less efficiently than an on-site

interpreters. (Id., pp. 109-11).

       D’Onofrio initially considered the installation of the VRI equipment to be

positive and “good.” (Doc. 117, pp. 53, 60). However, as D’Onofrio herself reports,

immediately after Costco began using VRI, she began thinking, “I don’t have a

communication problem, what do we need this for[?]” (Id. p. 68 (emphasis added)).

D’Onofrio testified that she had never asked for the VRI equipment, nor did she need

the equipment because she “could communicate.” (Id., p. 75; Doc. 118, pp. 13, 46).4

       2.     Deaf-Culture Training: March 2013


3
 Williams also conducted the March 1, 2013 deaf-culture training that was requested by
D’Onofrio.
4
  On the other hand, however, non-expert witnesses produced by Costco, including Williams,
testified that the VRI served as an effective tool to facilitate communication between D’Onofrio
and her managers during group sessions.
                                               7
              Case: 19-10663   Date Filed: 07/06/2020   Page: 8 of 44



      Honoring D’Onofrio’s request for deaf-culture training, Costco arranged for

instruction to be provided by the Center for Hearing and Communication in Fort

Lauderdale, Florida on March 1, 2013. The central objective of the training was to

facilitate an interactive and open discussion on deaf culture and good

communication practices with deaf individuals. (Doc. 117, pp. 152-53). The

managers in D’Onofrio’s immediate chain of command attended the session. (Id.,

p. 155; Doc. 121, p. 83).

      As part of the training, Williams made a number of suggestions to assist

D’Onofrio in her communication during Costco’s large-group meetings (i.e.,

“inventory meetings” and “warehouse meetings”) going forward. First, as to large-

group meetings, Williams suggested that Costco should consider providing

D’Onofrio with an on-site interpreter, given that the VRI technology is considered

less effective in this setting. (Doc. 121, pp. 109, 147). Although Williams made

clear there was no definitive number of people as to constitute a “group,” in her

opinion, any gathering of three or more people could be considered a benchmark.
Id. Second, Williams suggested that Costco designate a small group of no more than

three managers, with whom D’Onofrio was already comfortable, to act as the

primary conduits for her day-to-day work interactions. These interactions would

include providing directions to D’Onofrio, as well as serving as go-to contacts for

questions or concerns she might have. (Doc. 121, p. 90). However, D’Onofrio


                                         8
              Case: 19-10663     Date Filed: 07/06/2020    Page: 9 of 44



testified that when Williams proposed the three-manager team, she immediately felt

the measure was unnecessary. (Doc. 117, p. 60) (“So first [Williams] asked me who

I wanted to communicate with. And I said I’m fine with everyone. Again my job is

to communicate with everybody. But, [Williams] went ahead and picked three

people out of the audience.”).

             a. Proposal One: On-Site Interpreters

      After the March 1, 2013 meeting, Costco arranged for on-site interpreters at

large-group meetings but not for counseling or coaching sessions D’Onofrio

attended. (Doc. 119, p. 95; Doc. 120, p. 217; Doc 122, p. 59). She argues that many

of those sessions included at least three individuals, which, to her, meant that on-site

interpreters should have been provided on those occasions as well (as opposed to

simply the VRI technology being available). (Doc. 117, p. 76). Costco counters that

in the few counseling or coaching sessions involving three or more people present,

VRI was still an appropriate measure, given that these sessions were limited to

discussions between just two people (including D’Onofrio), with all others in the

room observing silently. (Doc. 119, pp. 111-12; Doc. 122, pp. 36, 54-56, 158-59).




             b. Proposal Two: Limiting D’Onofrio’s Communications to a
                Three-Manager Team



                                           9
               Case: 19-10663     Date Filed: 07/06/2020   Page: 10 of 44



        Implementing Williams’s second proposal, Costco also agreed to limit certain

communications with D’Onofrio to a specific three-manager team, composed of

Assistant General Manager Ainsley Brown, Hardlines Manager Carol Sivon, and

Pharmacy Manager Jeff Weisler. (Doc. 117, pp. 60-64; Doc. 118, p. 182; Doc. 120,

pp. 43-50). This accommodation, however, came with certain qualifications, one

being that the three-manager team arrangement should not be considered an excuse

for D’Onofrio to avoid certain Costco managers, including Pack. (Doc 121, pp. 90,

115).    The aim of the arrangement was to facilitate D’Onofrio’s expanded

communication with other managers, as opposed to limit it. (Id. at 115). Sivon

underscored this objective, testifying that Powers had explicitly requested that

D’Onofrio not refuse to take instructions or directions from other managers in the

future. (Doc. 122, pp. 157-58).

        Yet, even with these explicit warnings, D’Onofrio refused after the training to

interact with Pack. (Doc. 120, pp. 48, 50, 55, 57). This resistance led LiCastro to

contact D’Onofrio by letter on May 13, 2013, informing her that the three-person

arrangement was no longer feasible. This meant that going forward, D’Onofrio

would be expected to communicate with, and take directions from, Pack. (Id., p. 30;

Doc. 99-3). Yet, it appeared the functional effect of LiCastro’s letter was null, given

the three-manager arrangement continued beyond May 13, 2013. (Doc. 117, p 87).

D.      Alan Holliday’s Transfer to the Pompano Beach Warehouse: April 2013


                                           10
              Case: 19-10663        Date Filed: 07/06/2020   Page: 11 of 44



      In April 2013, Alan Holliday transferred to the Pompano Beach warehouse,

assuming the role of merchandise manager. (Doc. 122, p. 20). Holliday was a direct

supervisor of D’Onofrio, meaning the two interacted every day that they worked

together. (Id. pp. 20-21). Holliday had not been able to attend the March 1, 2013

training because it predated his transfer. Nonetheless, D’Onofrio admitted that she

had no problems communicating with Holliday, and actually got along well with

him for the first several months that the two worked together. (Doc. 118, p. 13; Doc.

122, p. 20). Holliday came to the Pompano Beach warehouse with some knowledge

of sign language and a degree of familiarity with deaf culture, given he grew up with

a close relative who was deaf, and had socialized with the relative’s immediate deaf

community. (Doc. 118, p. 13; Doc. 122, pp. 21-22, 47). Holliday also was familiar

with VRI, having used VRI devices previously. (Doc. 122, p. 22). Upon his arrival

to the warehouse, Holliday received a tutorial from Pack in the VRI technology

available in the vicinity. (Id.).




      1.     D’Onofrio’s Employment under Holliday: August 28 to October
             18, 2013

      There were, as noted, only two reported behavioral incidents involving

D’Onofrio between 2003 and 2012, but the situation changed while she was under

Holliday’s direction. Although they had gotten along well at the outset of his tenure
                                             11
             Case: 19-10663     Date Filed: 07/06/2020   Page: 12 of 44



at the Pompano Beach warehouse, D’Onofrio testified that, in the fall of 2013,

Holliday began repeatedly to accuse her of being loud, angry, and insubordinate.

She also received a “flurry” of Employment Counseling Notices (ECNs) from

Holliday, relating to her behavior on the floor of Costco and in ECN meetings.

Appellant Br. at 18. This conduct included D’Onofrio’s reportedly talking loudly,

yelling, being aggressive, demanding eye contact and making dramatic and emphatic

gestures. At ECN meetings in particular, D’Onofrio was twice suspended for

insubordination and unbecoming conduct, first on September 6, 2013 (Doc. 117, pp.

82-83; Jnt. Exh. 20), and again on October 18, 2013. (Doc. 117, p. 93; Jnt. Exh. 27).

      Between August 28 and October 18, 2013, D’Onofrio was coached and

counseled on a number of occasions for inappropriate and insubordinate behavior.

(Doc. 99, pp. 30, 32-34). Although VRI was made available to D’Onofrio for all of

these coaching and counseling sessions, (Doc. 119, pp. 21, 27, 29, 103, 112, 116,

120-2), she frequently refused to use the technology. (Doc. 122, pp. 25, 29, 35, 40,

132, 163, 165-66); (Doc. 118, pp. 13, 42; Doc. 122, pp. 25, 35, 40, 163, 166). In

fact, even when asked explicitly by her managers to use VRI, D’Onofrio responded,

“why is everybody making such an issue about the VRI. I don’t [need] it. There is

no communication issue. Just talk to me.” (Doc. 117, p. 75). During several

counseling or coaching sessions, D’Onofrio even turned off, or attempted to turn off,

the VRI phone. (Id. p. 81; Doc. 118, p. 42; Doc. 122, pp. 25, 35, 166).


                                         12
                  Case: 19-10663       Date Filed: 07/06/2020      Page: 13 of 44



          2.     D’Onofrio’s Suspension and Termination: October 2013

          On October 18, 2013, D’Onofrio was suspended for repeated policy

violations, 5 pending a review of possible termination. (Doc. 99, p. 39). Five days

later, Pack met with D’Onofrio, informing her that her employment was being

terminated for excessive policy violations. (Doc. 99, p. 9; Doc. 117, p. 97). At the

October 23, 2013 meeting, D’Onofrio requested an in-person interpreter, which

Costco provided. (Doc. 117, p. 98).

E.        Procedural History

          Approximately two years following her termination from Costco, D’Onofrio

filed a lawsuit against Costco in Florida state court. She advanced two causes of

actions, arguing she was discriminated and retaliated against, in violation of Florida

Civil Rights Act of 1992, Fla. Stat § 760.01 – § 760.11.6 (Doc. 1, p. 1). Costco

removed the case to the U.S. District Court for the Southern District of Florida on

the basis of diversity jurisdiction.

          The case was tried before a jury from May 29 to June 11, 2018. At the close

of D’Onofrio’s case, Costco moved for judgment as a matter of law (JMOL)

pursuant to Federal Rule of Civil Procedure 50(a). The district court denied Costco’s

motion and sent the case to the jury.                 The jury found in Costco’s favor on

5
  These policy violations related to specific job-related responsibilities held by D’Onofrio, and
they did not relate specifically to her refusal to use the VRI technology.
6
    The discrimination action under the FCRA is the only claim relevant to this appeal.
                                                 13
             Case: 19-10663     Date Filed: 07/06/2020   Page: 14 of 44



D’Onofrio’s claim that she was illegally fired because of her disability and in

retaliation for internal complaints she raised about discriminatory treatment she

allegedly endured. (Doc. 103; Doc. 124, pp. 118-21). However, the jury found in

favor of D’Onofrio on her failure to accommodate claim under the FCRA. Based

on Costco’s liability, the jury awarded D’Onofrio $750,000 for emotional pain and

mental anguish, and $25,000 in punitive damages.

      Costco renewed its JMOL motion, pursuant to Federal Rule of Civil

Procedure 50(b), and alternatively moved for a new trial or remittitur. (Doc. 126;

Doc. 127).    The district court granted Costco’s renewed JMOL motion and

conditionally granted its new trial motion in the event that the JMOL were reversed

on appeal. (Doc. 140). The district court concluded that no reasonable jury could

find that Costco did not provide a reasonable accommodation to D’Onofrio, as

Costco provided VRI devices in two locations within the Pompano Beach

warehouse, the March 1, 2013 deaf-culture training for warehouse managers in

D’Onofrio’s immediate chain of command, and on-site interpreters in certain

situations, including group meetings. (Doc. 140, p. 17). The court also conditionally

granted Costco’s motion for a new trial, reasoning that the great weight of the

evidence was against the jury’s verdict. (Doc. 140, pp. 26-27).

                                         II.

A.     Standard of Review


                                         14
                Case: 19-10663   Date Filed: 07/06/2020   Page: 15 of 44



      This Court reviews de novo the district court’s grant of Costco’s motion for

judgment as a matter of law pursuant to Federal Rule of Civil Procedure 50. Abel v.

Dubberly, 210 F.3d 1334, 1337 (11th Cir. 2000) (per curiam). A court should enter

a JMOL only when there is “no legally sufficient evidentiary basis for a reasonable

jury to find for [the nonmoving] party.” Home Design Servs., Inc. v. Turner Heritage

Homes Inc., 825 F.3d 1314, 1320 (11th Cir. 2016) (alteration in original) (quoting

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 149 (2000)).

B.     Florida Civil Rights Act of 1992

      Given the parallel structure of the statutes, this Court analyzes state-law

disability discrimination claims under the FCRA using the same framework as it

does for claims made under the federal Americans with Disabilities Act (ADA).

Samson v. Fed. Exp. Corp., 746 F.3d 1196, 1200 n. 2 (11th Cir. 2014); see Holly v.

Clairson Indus., LLC, 492 F.3d 1247, 1255 (11th Cir. 2007). To prevail on a failure

to accommodate claim under the FCRA, D’Onofrio must demonstrate by a

preponderance of the evidence that (1) she was a qualified individual with a

disability; (2) she made a specific request for a reasonable accommodation; and (3)

her employer, Costco, failed to provide a reasonable accommodation, or engage in

the requisite interactive process in order to identify a reasonable accommodation.

Gaston v. Bellingrath Gardens & Home, Inc., 167 F.3d 1361, 1363 (11th Cir. 1999)

(per curiam).


                                          15
             Case: 19-10663     Date Filed: 07/06/2020   Page: 16 of 44



      Here, both parties concede that D’Onofrio is a qualified individual with a

disability, Costco knew of her disability, and one or more reasonable

accommodations existed that would have allowed D’Onofrio to perform the essential

functions of her job. (Doc. 101, pp. 10-11). Consequently, we consider only

whether Costco failed to provide a reasonable accommodation to D’Onofrio, or

engage in the requisite interactive process in order to identify a reasonable

accommodation for her.

C.     Failure to Accommodate

      1.     Legal Standard and Findings Below

      Under the ADA, an employer will not be liable for failure to accommodate

if the employee is responsible for the breakdown of the interactive process. Stewart

v. Happy Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1287 (11th Cir. 1997).

Furthermore, “the [employer’s] duty to provide a reasonable accommodation is not

triggered unless a specific demand for an accommodation has been made” by an

employee. Gaston, 167 F.3d at 1363. Even if an employee is legally disabled, she

must specifically request an accommodation to trigger the employer’s

accommodation obligations. See id.

      Of course, there are limits to the accommodations an employer must provide.

The key is “reasonability,” meaning an employer is not required to accommodate an

employee in any manner that the employee desires—or even provide that

                                         16
              Case: 19-10663     Date Filed: 07/06/2020   Page: 17 of 44



employee’s preferred accommodation.            Stewart v. Happy Herman’s Cheshire

Bridge, Inc., 117 F.3d 1278, 1285-86 (11th Cir. 1997) (“[A]n employee is entitled

only to a reasonable accommodation and not to a preferred accommodation. . . .

Stated plainly, under the ADA a qualified individual with a disability is ‘not entitled

to the accommodation of her choice, but only to a reasonable accommodation.’”

(internal citations omitted)).

      Additional nuances to the reasonable accommodation framework are

important to highlight as well.       First, if an employee does not require an

accommodation to perform her essential job functions, then the employer is under

no obligation to make an accommodation, even if the employee requests an

accommodation that is reasonable and could be easily provided. See Hilburn v.

Murata Elecs. N. Am., Inc. 181 F.3d 1220, 1229 (11th Cir. 1999); see also Albright

v. Columbia Cty. Bd. of Educ., 135 F. App’x 344, 346 (11th Cir. 2005) (per curiam)

(“[T]he record clearly shows that [plaintiff] did not require an accommodation to

perform her job. It is undisputed that [plaintiff] performed her bus driving duties

without an accommodation[.]”). Second, even if an employer has voluntarily

provided accommodations to the employee historically, that employer is not

obligated to continue providing them and can discontinue such when they exceed

what is legally required under the ADA. See Holbrook v. City of Alpharetta, 112
F.3d 1522, 1528 (11th Cir. 1997) (“It is equally apparent, however, that the [City’s]


                                          17
              Case: 19-10663     Date Filed: 07/06/2020    Page: 18 of 44



previous accommodation may have exceeded that which the law requires. . . . [W]e

cannot say that [its] decision to cease making those accommodations that pertained

to the essential functions of Holbrook’s job was violative of the ADA.”).

      When it granted Costco’s renewed Motion for JMOL, the district court made

two findings favorable to the FCRA claim: (1) D’Onofrio had presented sufficient

evidence that she had made a specific request for an accommodation in order to

mitigate the obstacles she was experiencing communicating with her General

Manager, Alan Pack; and (2) D’Onofrio had offered sufficient evidence showing her

deafness caused her communication problems with Pack, and that communication,

both in general with other employees, and specifically with her General Manager,

was an function of her Costco job. However, the district court also concluded that

(3) D’Onofrio still did not introduce sufficient evidence to support a jury finding that

Costco had failed to provide reasonable accommodations to help ease her

communication difficulties.

      On appeal, D’Onofrio argues for reversal of the JMOL because the evidence

was legally sufficient to support the jury’s verdict that Costco failed to provide a

reasonable accommodation to her disability of deafness. In response, Costco does

not contest the district court’s first two findings in favor of D’Onofrio. It argues

only that we should affirm the district court’s third finding, which led to the JMOL.

For the reasons explained below, we find Costco’s argument persuasive.


                                          18
               Case: 19-10663   Date Filed: 07/06/2020   Page: 19 of 44



       2.       Evidence Regarding Reasonable Accommodation

       The evidence of Costco’s reasonable accommodation included its installation

of the VRI equipment, organization of the deaf-culture training, and temporary

institution of the three-manager communication circle. In response, D’Onofrio

introduced three pieces of undisputed evidence, which she believes “are

inconsistent” with the district court’s conclusion of reasonable accommodation:

    • “Costco’s failure to train D’Onofrio’s [new] manager, Alan Holliday, about
      ‘deaf culture’ and the accommodations recommended by the Center for
      Hearing and Communication,” even though Holliday’s arrival at the
      Pompano Beach warehouse post-dated the March 1, 2013 training;

    • “Costco’s discontinuation of the three-manager communication team after
      only ten weeks, coupled with the demand that [D’Onofrio] then
      communicate with Alan Pack, whom she perceived as hostile”; and

    • “Costco’s failure to provide on-site sign language interpreters at every
      [Employment Counseling Notice] ECN meeting, where three or
      more people were always present, as recommended by the Center for
      Hearing and Communication, instead bringing an on-site interpreter only
      for the termination meeting.”

(Id. at 25).

       According to D’Onofrio the “district court focused too heavily” on Costco’s

supplying of the VRI within its warehouse at the expense of the aforementioned

evidence.      This disproportionate focus, she explains, resulted in the court

“improperly credit[ing] Costco’s view of the evidence, i.e., that D’Onofrio

obstructed [the VRI’s] use,” as proof that D’Onofrio actually obstructed the provided


                                         19
             Case: 19-10663    Date Filed: 07/06/2020   Page: 20 of 44



accommodation. Most problematically, as D’Onofrio explains, the district court’s

conclusion here was based on the “mistaken[] assumption that the VRI was a

reasonable accommodation,” (id. at 26), which in light of her above evidence,

equated to a false premise. (Id.). Therefore, she believes “[a] reasonable jury,

making credibility determinations, could (and did) find” that the VRI was not a

reasonable accommodation. (Id.). However, as discussed below, none of the proof

that D’Onofrio cites is sufficient to support a jury finding of Costco’s failure to

accommodate.

            a. Costco’s Initial Response to D’Onofrio’s Letter

      The undisputed evidence shows that Costco took immediate redressive action

when D’Onofrio raised her concerns about Pack in her letter to Costco’s CEO. (Doc.

117, p. 38; Doc. 99-43). Costco responded by arranging in December 2012 for

Powers and LiCastro to fly in from Georgia and Washington state, respectively, to

meet with D’Onofrio, along with a sign-language interpreter, to better understand

her complaint and find ways to address it. (Doc. 117, pp. 147-48).

      At the meeting, D’Onofrio had ample opportunity to reiterate the concerns in

her letter: namely, although she had had good communications with her general

managers in the past, she was then experiencing difficulties with Pack because he

mumbled and refused to write out his communications. She also stated that Pack

behaved impatiently and rude towards her. (Doc. 120, p. 37). To address these


                                        20
                Case: 19-10663   Date Filed: 07/06/2020   Page: 21 of 44



problems, D’Onofrio proposed two solutions to Powers and LiCastro: (1) that Pack

be moved to another warehouse, (Doc. 117, p. 40); and (2) that Costco provide

training to her managers on deaf culture. (Id., p. 42) (“I felt like the managers

needed some education, and I wanted to be included in that.”) On the latter point,

she requested that Costco ensure “that Alan Pack was a part of that [training] class.”

(Id., p. 44).

       Costco responded appropriately to D’Onofrio’s two requests. Specifically, in

connection with D’Onofrio’s first request, Powers informed D’Onofrio that he

would not transfer Pack. (Doc. 117, p. 150). This was a legally permissible

response, as both this Court and the Equal Employment Opportunity Commission

(EEOC) have indicated that “[a] transfer [of an employee] from an incompatible

supervisor is not a ‘reasonable accommodation.’” Santandreu v. Miami-Dade

County, No. 10-24616-CIV-ALTONAGA, 2011 WL 13136161, at *11 (S.D. Fla.

Aug. 1, 2011) (citing Gaul v. Lucent Techs., Inc., 134 F.3d 576, 581 (3d Cir. 1998)),

aff’d, 513 F. App’x 902 (11th Cir. 2013); U.S. Equal Emp’t Opportunity Comm’n,

Enforcement Guidance on Reasonable Accommodation and Undue Hardship under

the                  ADA                  ¶                33                 (2002),

https://www.eeoc.gov/policy/docs/accommodation.html#workplace (“An employer

does not have to provide an employee with a new supervisor as a reasonable

accommodation.”). Still, however, Powers promised D’Onofrio that he would seek


                                          21
              Case: 19-10663     Date Filed: 07/06/2020    Page: 22 of 44



to improve her communication with Pack. (Doc. 117, pp. 149-50). He followed up

on this promise less than a month after the meeting, when he advised D’Onofrio that

Costco would be installing VRI equipment in the Pompano Beach Warehouse not

only to help facilitate her communications with Pack, but also to help her

communicate with other managers. (Id,, pp. 151-52). The technology was installed

by the end of January 2013. (Id,, pp. 52-53, 153).

      Addressing D’Onofrio’s second explicit request within the same timeframe,

Costco also advised her that it would organize the type of deaf-culture training she

requested. (Id.). This session, hosted in conjunction with the Center for Hearing

and Communication, occurred on March 1, 2013. Everyone in D’Onofrio’s chain of

command, including Pack, attended the training. (Id. p. 155). We address the

evidence related to this training in the section that follows.

             b. Costco’s Planning and Implementation of Deaf-Culture
                Training

      In preparation for the deaf-culture training, Costco brought in Williams for a

site visit with D’Onofrio. (Doc. 121 at 80–81). Williams and a colleague were

joined by D’Onofrio and three of her managers: Ainsley Brown, Carol Sivon, and

Jeff Weisler. (Id. at 81). The visit allowed Williams to “evaluate the environment”

at the Pompano Beach warehouse. (Id.). That way, Williams could do more than

offer a stock, generic training session; she could “train and tailor whatever



                                           22
             Case: 19-10663      Date Filed: 07/06/2020     Page: 23 of 44



recommendations [she was] going to make to the environment that [was] being

presented to” her. (Id.). Williams testified that the visit was “very useful.” (Id.).

      As for the training session itself, Williams also testified that she “felt it went

very well” and that “everybody was very amenable to the information they

received.” (Id. at 85). D’Onofrio “was very happy with the session.” (Doc. 117, pp.

59–60).    Likewise, Pack thought the training was “very interesting” and

“informative.” (Doc 118, p. 168). Williams noted that, like the installation of the

VRI equipment, the training program represented a significant, meaningful

investment from Costco. Steve Powers even flew in for the training session, (Doc.

121, p. 83), which was significant, as Williams testified:

      I train quite a bit, still do, and I haven’t ever seen a regional vice president fly
      in for a training. I have never seen that. So I was very pleased and encouraged
      that upper management was really involved in this process.


(Id. at 94–95). All in all, Williams thought the Costco team “did a really good job”

with the training, was “very open and receptive,” and went above and beyond what

she typically sees from employers. (Id. at 95).

      D’Onofrio introduced no evidence to call into question the appropriateness of

the deaf-culture training for the employees who attended.

             c. Alan Pack’s Follow-Up to the Deaf-Culture Training

      The training session was tailored to the specific concerns about Alan Pack

expressed by D’Onofrio during her December 2012 meeting with Powers and
                                           23
              Case: 19-10663     Date Filed: 07/06/2020    Page: 24 of 44



LiCastro. This was evident by the fact that part of the training session involved a

“constructive,” smaller group meeting between Powers, Pack, Williams, and

D’Onofrio. (Id. at 86). At that meeting, Pack and D’Onofrio “committed to coming

back and meeting with [Williams] in a mediation session.” (Id.). Pack also “offered

to meet with [D’Onofrio] on site in their work environment every month and work

through any concerns that she might have.” (Id.).

      After the training session, Pack was “very proactive.” (Id. at 87). However,

when he tried to schedule appointments with D’Onofrio, she would not agree to meet

with him. (Id.). So, on his own, Pack returned to the Center for one-on-one meetings

with Williams.      (Id.).   Those two meetings, Williams testified, were very

educational. (Id.). Pack came in “to see how he could respond [to D’Onofrio] better

and what he could learn.” (Id.). Williams recalled D’Onofrio’s complaint that Pack

mumbled, so she worked with him on “clarity without exaggerated speech and tone.”

(Id. at 88). Williams also testified that, at these one-on-one meetings, Pack

      was not guarded. He wasn’t resistant. He felt very sincere to me. He asked
      good questions. He seemed to take the information from our first session,
      bring it in practice, and then come back to me and ask me, well this seemed
      to work really well, this didn’t, what do you think, what can I do better. So he
      seemed pretty motivated and genuine.

(Id. at 95). D’Onofrio offered no evidence to contradict the proof regarding Pack’s

participation in deaf-culture training and his efforts to learn from that training.

             d. Costco’s VRI Technology


                                           24
             Case: 19-10663       Date Filed: 07/06/2020   Page: 25 of 44



      D’Onofrio testified that she did not request VRI, insisting that she simply

wanted Pack to communicate with her by writing:

      I just wanted him to write to me. That’s all. We can write back and forth
      when we need to communicate. That’s all I wanted.

(Doc. 118, p. 13). On appeal, D’Onofrio couples her preference for “in-writing”

communication with Pack, with her argument that the VRI failed to represent a

“reasonable accommodation.” However, the problem with D’Onofrio’s argument is

two-fold.

      First, although communication by writing back-and-forth with Pack may have

been D’Onofrio’s preferred mode of communication, an employer is not obligated

to accommodate an employee in any manner she desires; rather, the employer need

only provide a reasonable accommodation. Stewart, 117 F.3d at 1285-86.

      Second, D’Onofrio presented no testimony as to the lack of “reasonability” of

the VRI technology; rather, she cites only three isolated statements made by Pack,

Powers, and Williams while testifying as evidence that Costco’s installation of VRI

equipment was not a reasonable accommodation.              Collectively, according to

D’Onofrio, these statements convey the testifiers’ beliefs that “the VRI alone was

not the solution to [D’Onofrio’s] communication problems,” “the VRI was just a

tool,” and “that the VRI alone was not enough to fully accommodate D’Onofrio’s

special needs.” (Appellant Br. at 15-17). The portions of these statements that

D’Onofrio cites are as follows:
                                           25
             Case: 19-10663    Date Filed: 07/06/2020   Page: 26 of 44



      • Pack’s Testimony

      Q: And the reason [Costco] did several things to help her in her
      accommodation was because the VRI machine alone was not enough without
      training for the deaf culture, correct? You couldn’t do one without the other;
      you needed both?

      A. [PACK]: Yes.

      Q: The [three-manager communication] team was also designed to
      accommodate her hearing impairment?

      A. Yes.

(Doc. 118, p. 182).

      • Powers’s Testimony

      Q: You were not expecting at that point in time when you set up that meeting at
      the center for the deaf culture that the VRI machine was the sole exclusive
      answer to the communication problems that Christine was experiencing at
      Costco, correct?

      A. [POWERS]: No, it was just an assistance, a tool.

      Q. Just an assistance?

      A. Yes, sir.

(Doc. 120, p. 196).

      • Williams’s Testimony

      Q. Did you believe that the installation of the VRI phone by itself would solve
      the communication issues that were existing between Christine and Mr. Pack?

      A. [WILLIAMS]: I made a recommendation that they both come in to work
      on some of their communication challenges, so I don’t think that was the only
      intervention that we suggested.

                                         26
               Case: 19-10663   Date Filed: 07/06/2020   Page: 27 of 44



      Q. But the installation of the VRI phone by itself would not have solved all
      the communication problems, correct?

      A. No.

(Doc. 121, p. 128).

      These statements are insufficient to support a jury finding that Costco failed

to provide a reasonable accommodation. As that testimony itself suggests, Costco

did not rely on the VRI as its sole accommodation to D’Onofrio’s request. Instead,

the VRI was merely one solution amongst three it provided to D’Onofrio after she

voiced her concerns at the December 2012 meeting. Aside from the installment of

VRI equipment, Costco’s accommodations for D’Onofrio included the organization

of the deaf-culture training already mentioned, and the arrangement for the three-

person management communication team, discussed below.

      Furthermore, Williams made other statements to demonstrate that the VRI

represented a reasonable accommodation. For one thing, Williams explained in her

testimony that the way in which Costco had set up the VRI phones was “very

effective.” (Doc. 121, p. 82). The phones provided D’Onofrio with “an on-demand

communicating tool to facilitate communication whenever [she] needed it,” (id. at

82-83), and Costco deliberately located them in convenient locations around the

warehouse, including placing one in the managers’ office, a location where informal

coaching, counseling notices, and performance evaluations took place, (Doc. 118 at

9), and in the pharmacy consultation room. (Id. at 9-10). Despite D’Onofrio’s
                                         27
             Case: 19-10663     Date Filed: 07/06/2020   Page: 28 of 44



claims to the contrary, these locations were hardly out-of-the way spots. Quite to

the contrary, the pharmacy consultation room, for example, was “very close” to

where D’Onofrio worked, and gave her a “private space” where her manager could

give instructions and where D’Onofrio could “make personal calls.” (Id. at 11–12).

Not only that, Costco even “offered to move [the phones] if they weren’t in a place

that Ms. D’Onofrio felt comfortable using” them. (Doc. 121, p. 82). Williams also

testified that the installation of the VRI equipment amounted to an “unusual”

commitment on Costco’s part.       (Id. at 84). In her experience, Williams had

encountered “some challenges getting organizations to put in [the] technology,”

particularly because “the technology isn’t free for hearing people.” (Id.). Costco,

however, was willing to bear the expense of installing two “video phones in two

different offices,” (Id. at 94)—a commitment that Williams testified was “wonderful

to see” and “unusual.” (Id.).

      We recognize that Williams did not provide testimony as an expert witness.

However, given her qualifications, which include being the Director of the Center

for Hearing and Communication, and the fact that she served as the instructor for the

deaf-culture training, Williams’s opinion warrants consideration regarding the

reasonableness of the VRI as an accommodation. And, at trial, Williams did attest

to the technology’s effectiveness in facilitating communication between a deaf

person and non-deaf person, which, as she also explained, was a function of the


                                         28
               Case: 19-10663   Date Filed: 07/06/2020   Page: 29 of 44



technology’s reliance on an on-screen hearing and a speaking sign-language

interpreter.

      Additionally, LiCastro sent an email to D’Onofrio describing the benefits of

the VRI equipment two weeks before the phones’ installation. LiCastro explained

that the technology was easy to use and offered on-demand, video access to a

certified interpreter 24/7. (DX 8). Critically as well, the VRI equipment offered

specific advantages over an in-person interpreter: there was no need for the typical

two weeks’ advance notice to arrange the visit of the interpreter, and D’Onofrio

could access the VRI devices “as needed without the hassle of scheduling or re-

scheduling as needs change.” (Id.). Costco had already installed these devices in 26

of its stores and had seen them deliver “tremendous benefits.” (Id.).

      Furthermore, as the district court rightly noted, the trial record is “utterly

devoid of any testimony that the VRI did not function adequately.” (Doc. 140 at

26). Instead, the evidence shows it was D’Onofrio who regularly refused to use the

phones or stood in the way of their proper functioning. As Holliday testified:

      Q: What happened when you went into the pharmacy consultation room?

      A: I attempted to start the VRI, and Ms. D’Onofrio ended the call before it
      connected. And I go, no, we need to use this. And she goes, I don’t want to
      use it. You can talk to me. I understand you just fine. And I go, no, I want to
      be clear with what I have to tell you.

(Doc. 122 p. 25). Holliday described another meeting like this:



                                         29
               Case: 19-10663   Date Filed: 07/06/2020    Page: 30 of 44



       Q: Okay. So that was the meeting when this counseling notice was being
       presented to Ms. D’Onofrio?

       A: Correct.

       Q: Okay. And was a VRI machine used during that meeting?

       A: It was not. She refused to use it. So [Ainsley] Brown agreed to write what
       he had to say to her.

(Id. at 35).

               e. Absence of Evidence that Costco Refused to Provide any of
                  D’Onofrio’s Requested Alternative Accommodations

       D’Onofrio argues that Costco’s accommodations were not reasonable because

she requested alternative accommodations that were not granted.            However,

D’Onofrio cites no evidence to show that she requested alternative accommodations

that went unfulfilled. In particular, her argument on appeal about not being allowed

an on-site interpreter is without merit. She references only three alleged occasions

following the December 9, 2012 meeting where she claims she asked for an on-site

interpreter. (Doc. 117, pp. 76, 98). In each alleged instance, either the evidence was

not sufficiently clear that D’Onofrio, in fact, had made the request or the

uncontradicted proof was that Costco had granted her request.

       For example, D’Onofrio claims that she asked for on-site interpreters in a July

8, 2013 email sent to LiCastro. (Id., p. 76; Doc. 99-25, pp. 2-3). But D’Onofrio

does not point to any specific statements where she made this request. In fact, the

email shows that D’Onofrio made no such request; rather, her reference to
                                          30
                Case: 19-10663   Date Filed: 07/06/2020   Page: 31 of 44



interpreters involved her simply complaining that she should be compensated for not

having been given the benefit of interpreters in the past. (Doc. 99-25, pp. 2-3). The

relevant email text read as follows:

       You know what I never had an interpreter for 12 years. Costco violated the
       policy. I had to complain all the time. I was too damn nice for not making
       Costco responsible to pay me for my disability as a reasonable
       accommodation. Costco is responsible to provide as an assistance with ADA
       and also is reponsible [sic] to pay me for all those years.

(Id. at 2).

       D’Onofrio also claims that even prior to the July 8 email, she made another

request for on-site interpreters. However, she could not remember the date when

she made this request and did not provide any other detail. (Doc. 117, p. 76) (“And

there was another request I put in prior to that, but I don’t remember the day.”). This

is not sufficient evidence of a request. Such a vague assertion, devoid of any context,

explanation of Costco’s response, or even a date, cannot support a finding that

Costco failed to make reasonable accommodation in not providing on-site

interpreters.

       Finally, D’Onofrio acknowledges that she requested and was provided an on-

site interpreter for her October 23, 2013 termination meeting with Costco. (Id. p.

98).

                f. D’Onofrio’s Complaints Regarding Holliday




                                          31
             Case: 19-10663     Date Filed: 07/06/2020    Page: 32 of 44



      D’Onofrio also contends that the jury could have found that Costco failed to

provide reasonable accommodations for her by allowing Holliday, who transferred

into the Pompano Beach warehouse after the March 1, 2013 training program, to

interact with and supervise her without first ensuring that he received the same deaf-

culture training that was provided to her other supervisors in that program.

(Appellant’s Br. at 25, 31, 35). Relatedly, she contends the training itself was

inadequate because Costco did not make the training materials widely available for

other employees at the Pompano Beach warehouse. We find these arguments

unpersuasive for several reasons.

      First, as D’Onofrio repeatedly emphasized during her November 20, 2012

letter to Craig Jelinek, her December 12, 2012 meeting with LiCastro and Powers,

and during her testimony at trial, she never had any difficulty communicating with

any of her managers other than Pack. There is no evidence that she ever requested

that Holliday be trained in deaf culture. To the contrary, D’Onofrio testified that she

had no trouble communicating with Holliday, and also confirmed that Holliday knew

sign language. (Doc. 118, p. 13). Holliday, too, confirmed the good relationship

between the two; in his testimony, Holliday even described in detail their good

relations when he first arrived at the Pompano Beach warehouse, which included his

revealing to D’Onofrio that he had a deaf aunt with whom he was close while

growing up. And, because of this experience, he knew a bit of sign language. (Doc.


                                          32
             Case: 19-10663     Date Filed: 07/06/2020   Page: 33 of 44



122, p. 21). Holliday also testified, without contradiction, that he was familiar with

deaf culture based on the time he spent with his aunt and her deaf friends, and he

had previously supervised deaf employees. (Id. pp. 47-48).

      Second, although Costco did not distribute the training materials to other

employees at the Pompano Beach warehouse, this Court does not require

accommodations provided by an employer to be perfect; our lodestar, instead, is

reasonability. The ADA does not impose liability on an employer for its failure to

provide “all the accommodations [the employee] feels are appropriate.” Doe v.

Dekalb Cty. Sch. Dist., 145 F.3d 1441, 1451 (11th Cir. 1998); see also Stewart, 117
F.3d at 1285 (explaining that “the word ‘reasonable’ would be rendered superfluous

in the ADA if employers were required in every instance to provide employees the

maximum accommodation or every conceivable accommodation possible”

(quotation omitted)). D’Onofrio asked for a training program on deaf culture, an

altogether reasonable request, and Costco provided a first-rate one.

      Given the evidence assessed above, Costco sufficiently honored its

reasonable-accommodations obligations to D’Onofrio in providing deaf-culture

sensitivity training to Pack and the other managers in D’Onofrio’s direct chain of

command, without having to make Holliday undergo the same training. In response

to this evidence of Holiday’s background, D’Onofrio advances no reason why he

needed the training. Furthermore, her argument is at odds with case law stating that


                                         33
             Case: 19-10663     Date Filed: 07/06/2020   Page: 34 of 44



the ADA, and by extension the FCRA, cannot interfere with an employer’s choice

of supervisors over a given employee. See Weiler v. Household Fin. Corp., 101 F.3d
519, 526 (7th Cir. 1996).



             g. D’Onofrio’s Complaint Regarding Use of VRI at Meetings of
                Three or More Individuals

      D’Onofrio also argues that VRI could not be considered a reasonable

accommodation for any meeting in which three or more individuals were present,

even if the only people speaking were her and her manager. (Appellant’s Br. at 25).

She bases this argument on information conveyed at the March 1, 2013 training by

Williams, who suggested that for large-group meetings (i.e. staff meetings or

inventory meetings) where people might be speaking, Costco should consider

providing an on-site interpreter.

      We find D’Onofrio's line of argument to be unavailing. (Doc. 140, pp. 18-

20). To reiterate, D’Onofrio offers no evidence to establish that she ever submitted

a request for on-site interpreters that Costco failed to honor. And, in fact, Costco

regularly provided on-site interpreters in certain group settings.        Undisputed

evidence shows that on-site interpreters were in the room during D’Onofrio’s initial

meeting with Powers and LiCastro in December 2012 (Doc. 121, p. 108); when the

Pompano Beach warehouse distributed the latest version of Costco’s employee

handbook (Doc. 117, pp. 68-69); and when Pack fired D’Onofrio. (Id., p. 98). But
                                         34
                Case: 19-10663        Date Filed: 07/06/2020        Page: 35 of 44



that is not all. Holliday testified that “[w]henever we had a meeting, we would set

up in advance an interpreter to come and interpret for” D’Onofrio. (Doc. 122 at 59).

And, as Pack testified, he even “hired a live interpreter, a physical person on site to

where [D’Onofrio] was in a meeting with other employees.” (Doc 118, p. 173). In

response, D’Onofrio offers no evidence that Costco held any other large-group

meetings after the March 1, 2013 training program, for which an on-site interpreter

was not present.

       On this note, as well, Williams testified that although the statements she made

during the deaf-culture training (about the on-site interpreter being preferable to the

VRI even in situations of a three-person meeting) were genuine indications of her

opinion, she did not believe that an on-site interpreter would be required in every

such case. 7 D’Onofrio has not offered evidence to undermine this proposition.

Therefore, we are left only with Williams’s statement that an on-site interpreter is

not always necessary—a point demonstrated by the record, based on Williams’s

accompanying statements regarding the general effectiveness of the technology in

facilitating communication between deaf and non-deaf individuals. Furthermore,

we note the following: (1) evidence showing that there were typically, three, and

occasionally, four people in the room at the disciplinary meetings in which Costco


7
  To reiterate, Williams also explained that an on-screen interpreter, like the VRI, can still work in
a group setting, just not as easily or efficiently as an on-site interpreter would work. (Doc. 121, p.
111).
                                                 35
                Case: 19-10663    Date Filed: 07/06/2020    Page: 36 of 44



relied upon VRI; and (2) uncontradicted testimony from Costco employees that the

additional people in the meetings, beyond D’Onofrio and the manager, were

witnesses or observers who generally said nothing during the meetings. (Doc 140,

p 19).

         Regardless of whether an on-site interpreter might have been preferable in the

opinion of Williams, there is simply no basis in the evidentiary record to conclude

that Costco’s use of a supposedly less preferable medium—VRI—represented a

failure to make reasonable accommodations. Stewart, 117 F.3d at 1285-86. This is

especially true, given the absence of any evidence that D’Onofrio ever requested an

on-site interpreter for these meetings, other than when she requested an interpreter

for her October 23, 2013 termination meeting, which Costco provided.

               h. The Three-Person Management Circle

         At the March 1, 2013 training, Williams also suggested that it might be helpful

for Costco to designate a small group of managers to be the primary people to

interact with D’Onofrio in relaying directions to her and answering her questions.

(Doc. 117, pp. 60-61; Doc. 121, p. 90). Costco agreed with the proposal, and

immediately implemented a three-person circle for D’Onofrio to primarily

correspond with during her workdays. However, Costco eventually decided to stop

the arrangement after it appeared to D’Onofrio’s supervisors that she was using the

accommodations as an excuse to avoid all communication with individuals beyond


                                            36
             Case: 19-10663    Date Filed: 07/06/2020   Page: 37 of 44



that immediate circle. Nonetheless, D’Onofrio insists that Costco’s decision to

terminate the arrangement supports that jury’s finding that Costco failed to provide

reasonable accommodations.

      D’Onofrio’s argument is unpersuasive. Although Costco implemented the

three-person circle at the recommendation of Williams, D’Onofrio herself never

requested it. (Doc. 117, pp. 40, 42-43, 149). An employer has no obligation to make

any accommodation unless, and until, the employee specifically requests an

accommodation. See Gaston, 167 F.3d at 1363 (“[T]he duty to provide a reasonable

accommodation is not triggered unless a specific demand for an accommodation has

been made[.]”).    There is no evidence that D’Onofrio ever requested this

accommodation; therefore, Costco cannot be legally at fault for terminating an

arrangement it voluntarily implemented.

      Moreover, when implementing this proposal, Costco made clear to D’Onofrio

that the arrangement “did not mean she could circumvent her managers.” (Williams

testimony, Doc. 121, p. 115; Doc. 122 pp. 157-58). Notwithstanding this fact, under

this Court’s case law, any sort of accommodation that could be construed as

essentially insulating D’Onofrio from any need to interact with Pack (or other

managers) beyond the three designated primary points of contact, would have been

unreasonable under the ADA. See Gaul, 134 F.3d at 581 (ADA does not limit

employer’s prerogative to determine with whom employees will work within


                                          37
             Case: 19-10663     Date Filed: 07/06/2020    Page: 38 of 44



company); see also Weiler, 101 F.3d at 526 (ADA does not require employer to

transfer employee to a different supervisor or to transfer supervisor). Relatedly, even

if the accommodation had theoretically been reasonable when implemented, an

employer is allowed to discontinue accommodations that it had previously offered

to an employee when those accommodations exceed what is required by the ADA.

See Holbrook, 112 F.3d at 1528; Schwertfager v. City of Boynton Beach, 42 F. Supp.
2d 1347, 1365 (S.D. Fla. 1999); Sheets v. Fla. E. Coast Ry. Co., 132 F. Supp. 2d
1031, 1035 (S.D. Fla. 2001).

             i. Summary

      Ultimately then, as we see it, D’Onofrio, understandably, needed help

communicating with Pack. She relied on lip reading to communicate with her

coworkers and supervisors, and Pack mumbled. So Costco installed two VRI

phones. However, D’Onofrio says that was not enough; she wanted her supervisors

to write back and forth with her. (JX 31; Doc. 117, p.68; Doc. 122 p. 35). Setting

aside our oft-repeated reminder that a plaintiff is entitled to a reasonable

accommodation, and not the specific accommodation of her choosing, see Stewart,
117 F.3d at 1286, the evidence shows that D’Onofrio’s supervisors, including Pack,

from time to time accommodated that request. (JX 25; JX 28; JX 29). But, even

that was not enough for D’Onofrio, as she further states that Costco needed to

provide in-person interpreters. But, we do not see any record evidence that suggests


                                          38
             Case: 19-10663      Date Filed: 07/06/2020   Page: 39 of 44



Costco failed to provide an on-site interpreter once D’Onofrio requested this

accommodation. Again, to the contrary, we see evidence of the opposite: that Costco

provided on-site interpreters for group meetings, in addition to the VRI technology

for other communications. Therefore, the only accommodation Costco did not

provide that D’Onofrio had specifically requested was to move Pack to another

location—and, given the circumstances of this case, Costco was not required to

honor that request by the ADA.

                                           III.

      We cannot hold that an employer fails to reasonably accommodate a deaf

employee when it provides her with on-demand access to live sign-language

interpreters at two, convenient locations within her place of work; when it goes

further to provide on-site person interpreters for larger, group meetings; when it

arranges a thorough training session on deaf culture, pursuant to the plaintiff’s

request; and when the plaintiff’s general manager—the supervisor who was the sole

subject of her sole complaint—resolves to improve his relationship with the plaintiff

by attending multiple, one-on-one training sessions. Therefore, because D’Onofrio

cannot point to “a specific instance in which she needed an accommodation and was

denied one,” Batson v. Salvation Army, 897 F.3d 1320, 1326 (11th Cir. 2018), we

AFFIRM the district court’s January 30, 2019 Order granting Costco’s motion for

judgment as a matter of law pursuant to Federal Rule of Civil Procedure 50(b).


                                          39
              Case: 19-10663     Date Filed: 07/06/2020    Page: 40 of 44



WILSON, Circuit Judge, dissenting:

      Following a nine-day trial, a jury found in favor of Christine D’Onofrio—an

employee of Costco for over 20 years—on her claim that Costco failed to provide

reasonable accommodation for her disability of deafness. The jury awarded

D’Onofrio $750,000 in damages for emotional pain and mental anguish and

$25,000 in punitive damages. The district court then granted Costco’s renewed

motion for judgment as a matter of law and conditionally granted its motion for a

new trial, finding that no reasonable jury could have found that Costco failed to

provide a reasonable accommodation to D’Onofrio.

      On appeal, D’Onofrio argues that the evidence was sufficient to support the

jury’s verdict because it showed that (1) the video remote interpreter (VRI)

devices, alone, were not a reasonable accommodation; (2) the deaf-culture training

was ultimately ineffective because one of her managers, Alan Holliday, never

received deaf-culture training; and (3) a three-member communication team was

discontinued. The majority sets forth trial testimony supporting Costco’s defenses

and affirms the district court. But the jury, after a nine-day trial where it heard the

testimony and observed the witnesses, found in favor of D’Onofrio on her failure-

to-accommodate claim, awarding not just compensatory damages, but also punitive

damages. I would reverse the judgment as a matter of law, as the jury was well




                                           40
              Case: 19-10663     Date Filed: 07/06/2020    Page: 41 of 44



within its prerogative to accept D’Onofrio’s evidence over Costco’s and make

credibility determinations. I therefore dissent.

                                           I.

      Judgment as a matter of law is only proper if there is “no legally sufficient

evidentiary basis for a reasonable jury to find for the nonmoving party.” Home

Design Servs., Inc. v. Turner Heritage Homes, Inc., 825 F.3d 1314, 1320 (11th Cir.

2016) (alteration adopted). “[I]t is the function of the jury as the traditional finder

of the facts, and not the Court, to weigh conflicting evidence and inferences, and

determine the credibility of witnesses.” Watts v. Great Atl. & Pac. Tea Co., 842
F.2d 307, 310 (11th Cir. 1988) (per curiam).

      To prevail on her failure to accommodate claim, D’Onofrio had to show that

(1) she was disabled, (2) she was a “qualified” individual, and (3) she was

subjected to unlawful discrimination because of her disability. Samson v. Fed.

Express Corp., 746 F.3d 1196, 1200 (11th Cir. 2014). “[A]n employer’s failure to

reasonably accommodate an ‘otherwise qualified’ disabled employee itself

constitutes unlawful discrimination, unless the employer can show ‘undue

hardship.’” Holly v. Clairson Indus., L.L.C., 492 F.3d 1247, 1249 (11th Cir. 2007).

      Here, a reasonable jury could have concluded that Costco failed to provide a

reasonable accommodation for D’Onofrio’s disability. First, D’Onofrio presented

sufficient evidence that the installation of the VRI devices was not a reasonable


                                           41
              Case: 19-10663     Date Filed: 07/06/2020    Page: 42 of 44



accommodation to her communication problems. From the outset, D’Onofrio

expressed that her communication difficulties took place mostly on the sales

floor—where she performed her essential job functions—but the VRI devices were

in a managers’ office and a pharmacy consultation room. Further, while the

district court relied largely on the installation of the VRI devices in its order

granting judgment as a matter of law, Alan Pack, Steve Powers, and Dr. Shana

Williams testified that the VRI devices were not intended to be the only solution to

D’Onofrio’s communication problems. Finally, D’Onofrio presented evidence that

her communication problems were due to certain managers’ apparent ignorance of

deaf culture—demonstrated by them failing to make eye contact, mumbling, and

negatively interpreting her use of body language—and a jury could reasonably

conclude that a VRI device did not address this issue in most circumstances.

      A reasonable jury also could have concluded that the deaf-culture training

did not amount to a reasonable accommodation. While the training session with a

handful of managers was positive, D’Onofrio presented evidence that Costco did

not pass on that training information to other Costco employees or managers who

worked with D’Onofrio, even though Dr. Williams gave Costco training materials

that could have been given to other employees.

      More specifically, a reasonable jury could have concluded that the failure to

train D’Onofrio’s subsequently hired manager, Holliday, in deaf culture resulted in


                                           42
             Case: 19-10663     Date Filed: 07/06/2020   Page: 43 of 44



a failure to provide reasonable accommodation. The majority dismisses this

argument because D’Onofrio initially complained to Costco about problems with

Pack and because Holliday had a deaf aunt that he spent time with while growing

up. But the district court found that while D’Onofrio primarily struggled with

communicating with Pack, a reasonable jury could find that her request for

accommodation was sufficient to communicate that her deafness caused more

general communication problems and that her problems went beyond Pack.

Further, the assertion that Holliday could have no need for training in deaf culture

because he has one deaf relative sounds of tokenism, and a reasonable jury could

have concluded that he did need such training. Indeed, the jury heard evidence that

Holliday disciplined D’Onofrio for displaying “aggressive behavior” through her

body language, the volume of her voice, and demanding eye contact—behaviors

that D’Onofrio asserted were common within deaf culture.

      Last, though the three-person communication team was initially effective,

and certainly not required, it was short term and there was no evidence that it

resulted in a lasting change to D’Onofrio’s communication problems with Costco

managers. Simply put, the implementation of this team for 10 weeks was not

sufficient to undermine the jury’s verdict that Costco failed to provide reasonable

accommodation.




                                         43
             Case: 19-10663     Date Filed: 07/06/2020    Page: 44 of 44



      Accordingly, reasonable persons could have differed on the question of

whether Costco failed to reasonably accommodate D’Onofrio’s disability. The

jury acted within its role as the finder of facts “to weigh conflicting evidence and

inferences, and determine the credibility of witnesses.” Watts, 842 F.2d at 310.

Therefore, I would reverse the district court’s order granting judgment as a matter

of law.

      For similar reasons, I would reverse the district court’s conditional grant of

the motion for a new trial. See Hewitt v. B.F. Goodrich Co., 732 F.2d 1554, 1556

(11th Cir. 1984) (stating that a motion for a new trial is proper only where the

jury’s verdict is against the clear weight of the evidence or would result in a

miscarriage of justice).




                                          44